DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview on 3/8/2022.
The application has been amended as follows: 
	Amend claim 1 as follows:
A screw jack system, consisting of:
a first end plate;
a second end plate;
a first rubber grip attached to the first end plate, the first rubber grip having a width;
a second rubber grip attached to the second end plate;
a bolt;
a first nut;
a second nut; and
a plurality of screws having a first length;
wherein the first end plate incorporates a plurality of openings to receive a first group of screws of said [[a]] plurality of screws, the plurality of openings having a second length;
wherein the first length of the first group of said plurality of screws extends partially within the second length and through the entire width of the first rubber grip;
a second group of screws of said [[a]] plurality of screws;
wherein the first and second group of screws of said plurality of screws secure the first rubber grip to the first end plate and the second rubber grip to the second end plate, respectively;
wherein the bolt incorporates a thread;
wherein the second nut incorporates an elongated barrel;
wherein the elongated barrel comprises an internal thread that is configured to receive the thread of the bolt;
wherein the first nut is directly coupled to the first end plate;
wherein the first nut is configured to allow fine length adjustments; and
wherein the second nut is directly coupled to the second end plate.

Amend Specification as follows:
[0013], line 1: - - System 101 also includes one or more rubber grips 117 (or rubber pads) can be secured to the - -

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 1 should be amended to show longer screws capable of extending within the second length and partially within the width of the rubber grip.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record Coats (US0251698) does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show “A screw jack consisting of: a first rubber grip attached to the first end plate, the first rubber grip having a width; a second rubber grip attached to the second end plate; a plurality of screws having a first length; wherein the first end plate incorporates a plurality of openings to receive a first group of screws of said plurality of screws, the plurality of openings having a second length; wherein the first length of the first group of said plurality of screws extends 
	Claims 2-3 depend from claim 1 and would also be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723